Title: From Thomas Jefferson to William Short, 27 January 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington Jan. 27. 06.
                        
                        Your favor of the 28th. was recieved on the 24th. although mr Skipwith’s error in fact (that the
                            Comptroller’s place was vacant) might supercede the necessity of saying any thing on the subject, yet a desire that he may
                            not refuse what has been offered him, under delusive expectations, induces me to go into explanations with you, in hopes
                            you may find opportunities of rectifying his ideas, without using my name. I endeavored in a conversation with mr
                            Skipwith, tho’ in terms less direct than I may use with you, to make him sensible how little opening there can be for him
                            in the few offices I have the disposal of. these are 1. offices of the general govmt exerciseable either at the seat
                            of government, or located abroad. of the former are the heads of departments & those of 2d. grade. e.g. the Comptroller,
                            who being the sole judge between the US. & a citizen in all pecuniary cases, must be a lawyer of the 1st. order, &
                            the more especially as there is no appeal from his judgment. into all of these appointments at home or abroad the
                            principle of just distribution among the states enters imperiously. were mr S. qualified for any of these high offices,
                            he is a Virginian & that state has already more than it’s quota in office. 2. offices of the Genl. government to be
                            exercised in a particular state or territory. there never was an instance, nor would it be borne, of sending an officer of
                            this kind into a state. they are considered as having themselves a right to their own offices. into the territories, we do
                            send them, & this practice permitted me to name mr S. surveyor for the port of N.O. which accidentally became vacant.
                            his speaking the French language was one of the circumstances which gave him an advantage over his competitors. should he
                            refuse this, there would be no department in which he could be placed but that of the Consuls, & I know not a single
                            vacancy of the least importance. if you can in conversation infuse this information into his mind, it may possibly render
                            him essential service.
                        Our vessel is not yet gone, nor will be for some days, so that you may still add to your letters should you
                            desire it. I had been in hopes you would have past some time here this winter, so as to become acquainted with the members
                            of Congress, and with the character & proceedings of that body without which you cannot comprehend the real character of
                            our government. they have very great and interesting questions before them which will probably occupy all the residue of
                            the session. these will respect England, our navy, & the classification of our militia. this last is in truth the most
                            important of all. a committee of one house has reported against it, but I have little doubt the great majority even of
                            that house will be for it. in the mean time the Senate is passing it through their house. I am in hopes you will avail
                            yourself of so favorable an occasion of seeing what the legislature is. J. Randolph is likely to be absent in a few days
                            & for a considerable time. his health is so low that possibly he may not return during the session. Accept affectionate
                            salutations & assurances of constant respect & attachment.
                        
                            Th: Jefferson
                            
                        
                    